Exhibit 10.2 SALON MEDIA GROUP, INC. STOCK EXCHANGE AGREEMENT This STOCK EXCHANGE AGREEMENT (this “ Agreement ”) is made as of November 14, 2016, by and among Salon Media Group, Inc., a Delaware corporation (the “ Company ”), each of the holders of Series C Preferred Stock, par value $0.001 per share, of the Company (the “ Series C Preferred Stock ”) set forth on Schedule A hereto (each, a “ Series C Preferred Hold er ,” and collectively, the “ Series C Preferred H olders ”), and the persons set forth on Schedule B hereto (each a “ Related Party ,” collectively the “ Related Parties ,” and together with the Series C Preferred Holders, the “ Holders ” (each, a “ Holder ”)). WHEREAS, the Company has entered into a Purchase Agreement dated as of the date hereof (the “ Purchase Agreement ”) with the investors listed on Schedule A thereto (the “ Preferred Stock Investors ”), pursuant to which the Preferred Stock Investors are purchasing shares of Series A Mandatorily Convertible Voting Preferred Stock, par value $0.001 per share, of the Company; WHEREAS, the Series C Preferred Holders are the record holders of all of the issued and outstanding shares of Series C Preferred Stock; WHEREAS, the Related Parties have made certain interest-free cash advances (the “ Related Party Advances ”) to the Company in the amounts set forth opposite each Related Party’s name on Schedule B hereto; and WHEREAS, the Purchase Agreement provides that it is a condition to the initial closing under the Purchase Agreement that the Company and the Holders enter into this Agreement and effect an exchange of all of the Series C Preferred Stock and Related Party Advances for shares of Common Stock, par value $0.001 per share, of the Company (“ Common Stock ”). NOW, THEREFORE, the parties hereto agree as follows: 1. Exchange of Series C Preferred Stock and Related Party advances for Common Stock. On the terms and subject to the conditions of this Agreement, (A) each Series C Preferred Stock Holder hereby fully assigns, transfers and conveys to the Company all of the shares of Series C Preferred Stock held by such Series C Preferred Stock Holder, and the Company hereby (i) cancels such shares of Series C Preferred Stock and (ii) in exchange therefore, and as full and complete consideration for such cancellation, issues shares of Common Stock to such Series C Preferred Stock Holder on a 100:1 basis. The number of shares of Series C Preferred Stock to be exchanged by each Series C Preferred Holder, and the number of shares of Common Stock to be received upon the exchange of such shares of Series C Preferred Stock, is set forth opposite each Series C Preferred Holder’s name on Schedule A hereto; and (B) the obligations of the Company to each Related Party are cancelled in their entirety in exchange for the number of shares of Common Stock set forth opposite each Related Party’s name on Schedule B hereto. 2 . Closing. (a )
